Citation Nr: 1046949	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
discogenic disease of the lumbar spine (claimed as lower back 
injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army 
from May 2001 to October 2001, and from January 2003 to July 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for discogenic 
disease of the lumbar spine (claimed as lower back injury) with 
an initial 10 percent evaluation.

The Veteran requested a hearing before a Veterans Law Judge on 
his VA Form 9 Appeal. The Veteran was provided a travel board 
hearing before the undersigned in August 2009, and a transcript 
of that hearing has been associated with the Veteran's claims 
file.

The appeal was previously remanded to the RO for further 
development in October 2009.  Such has been completed and this 
matter is returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that it is again necessary to 
remand this matter to afford the Veteran a VA examination that 
fully addresses the nature and extent of his disability.  The 
Board notes that the BVA spine examination which was conducted in 
March 2010 fails to fully address the nature and extent of 
disability associated with the lumbar spine disorder.  

The March 2010 examination was to address the nature and extent 
of the Veteran's lumbar spine disability to include any 
neurological disability (to include bowel dysfunction) associated 
with the lumbar spine condition.  While the examiner did provide 
a sufficient examination of the orthopedic condition of the 
lumbar spine, the examination does not adequately address the 
neurological findings, nor does the examination provide a 
coherent opinion regarding the number of incapacitating episodes 
brought on in the past 12 months.  

The examiner made a reference to the Veteran having had 
incapacitating episodes and of missing some work in the last few 
weeks during the past 12 month period.  However the examiner 
failed to address the number of weeks he had such incapacitating 
episodes.  As a higher rating could potentially be warranted 
based on the number of incapacitating episodes, it is necessary 
that the incapacitating episodes be quantified in accordance with 
the VA's criteria for rating intervertebral disc syndrome based 
on incapacitating episodes.  The Veteran should also be given an 
opportunity to submit additional evidence regarding his apparent 
incapacitating episodes.  

The examination did include an EMG report which showed no 
evidence of right lumbar radiculopathy, but physical examination 
did show some evidence of neurological manifestations such as 
sensory changes and mild weakness in the right lower extremity.  
The examiner failed to address whether such sensory changes, even 
if not a radiculopathy, are nevertheless associated with the 
intervertebral disc syndrome (which the Veteran is shown to have 
based on MRI findings.)  Moreover, subsequent to this 
examination, additional records were obtained.  The records 
include additional complaints of a neurological nature, this time 
affecting the upper extremities.  A more thorough examination is 
needed to fully ascertain the nature and severity of any 
neurological findings shown.

Additionally, while the examiner did note the history of the 
Veteran reporting trouble moving his bowels due to back pain, the 
examiner does not further address the nature and extent of such 
problems, despite having been instructed to do so, by the Board's 
March 2010 remand.  A remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and private 
medical care providers, who treated him for 
his back disorder since 2010, to include 
any records pertaining to incapacitating 
episodes within the past 12 months.  After 
securing the necessary release(s), the AOJ 
should obtain these records.  All 
correspondence, as well as any treatment 
records obtained, should be made a part of 
the claims folder.  If private treatment is 
reported and those records are not 
obtained, the Veteran and his 
representative should be provided with 
information concerning the negative results 
and afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (2010).

2.  After copies of all available records 
are added to the claims file, the AOJ 
should schedule the Veteran for a VA 
neurological examination, by the 
appropriate specialist, in order to assess 
the nature and severity of any neurological 
manifestations of the service-connected 
lumbar spine disorder.  The examiner should 
be provided the Veteran's claims folder and 
a copy of this Remand and the examiner 
should review the Veteran's medical history 
prior to conducting the examination.  Any 
neurological tests and studies deemed 
necessary should be accomplished at this 
time. 

The examiner should specifically comment on 
all manifestations and symptoms produced by 
the service-connected disability.  The 
examiner should not reports of neurological 
problems in the right lower extremity.  The 
neurological examiner should report as to 
whether the service-connected spinal 
disability results in neuritis, neuralgia, 
or in partial or complete paralysis of any 
nerve that has been shown to be affected by 
this disability.  The examiner should 
describe the severity of such 
symptomatology, as well as the area and 
function affected in conjunction with the 
AMIE criteria for neurological disorders.  

The examination should also fully address 
the nature and severity of any bowel 
problems deemed to be associated with the 
lumbar spine disorder, in conjunction with 
the AMIE criteria for gastrointestinal 
disorders.

The examiner should also identify whether 
or not the Veteran reported any 
incapacitating episodes associated with his 
back pain, and if so, the duration of such 
episodes.  An incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a physician 
and treatment by a physician.  

The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.  It is requested that the 
results of the examination be typed and 
included in the claims folder for review.

3.  The AOJ should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reports of examinations.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the AOJ should readjudicate 
the Veteran's claim for an increased 
rating.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2010).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


